Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
18, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00537-CR



                        IN RE TUAN VAN LY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              228th District Court
                             Harris County, Texas
                         Trial Court Cause No. 643995

                     MEMORANDUM OPINION

      On June 21, 2013, relator Tuan Van Ly filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Marc Carter, presiding
judge of the 228th District Court of Harris County to secure DNA testing following
the granting of relator’s motion for DNA testing.
      Relator contends he filed a motion for DNA testing, counsel was appointed,
and his motion was granted. Since that time, he contends his DNA has not been
tested. Relator asks this court to order the trial court to secure DNA testing.
Attached to relator’s petition are his motion, a form granting appointment of
counsel, and several letters from relator imploring his counsel and the court to
provide him with information as to the status of the DNA testing.

      Consideration of a motion that is properly filed and before the court is a
ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim.
App.1987) (orig. proceeding). A trial court has a ministerial duty to timely rule on
a motion requesting relief. In re Salazar, 134 S.W.3d 357, 358 (Tex. App.—
Waco 2003, orig. proceeding). According to relator, the trial court fulfilled its duty
by granting his motion for DNA testing. We find no authority requiring the trial
court to secure DNA testing after granting relator’s motion. To the extent relator’s
petition can be construed to be requesting mandamus relief against his appointed
counsel, we do not have jurisdiction to grant such relief. See Tex. Gov’t Code
Ann. § 22.221.

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.

                                              PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).
                                          2